MEMORANDUM OPINION
                                        No. 04-12-00422-CR

                                         Larry TAVITAS,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR8818
                              Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 22, 2012

DISMISSED FOR WANT OF JURISDICTION

           Appellant Larry Tavitas was sentenced on December 1, 2011. Because he did not file a

motion for new trial, appellant’s notice of appeal was due to be filed no later than January 3,

2012. See TEX. R. APP. P. 26.2(a). Our records show (1) the notice of appeal was not filed until

July 6, 2012, and (2) no motion for extension of time was timely filed. See id. R. 26.3.
                                                                                                       04-12-00422-CR


         On July 19, 2012, we ordered appellant to show cause in writing by August 3, 2012, why

his appeal should not be dismissed for want of jurisdiction. 1 To date, this court has not received

any response to the order.

         This court lacks jurisdiction over an appeal of a criminal conviction in the absence of a

timely, written notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996)

(“A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction.”); Shute v.

State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988). Accordingly, this appeal is dismissed for

want of jurisdiction.


                                                                 PER CURIAM

DO NOT PUBLISH




1
 The trial court’s certification in this appeal states that “this criminal case is a plea-bargain case, and the defendant
has NO right of appeal.” We must dismiss an appeal “if a certification that shows the defendant has a right of appeal
has not been made part of the record.” See TEX. R. APP. P. 25.2(d).

                                                          -2-